ROBERTS, Justice,
concurring.
Review of the record satisfies me that the Court of Common Pleas of Washington County erred in refusing to consider those ballots at issue here containing more than one mark in the “straight-party column.” Like the majority, I believe that those ballots, properly viewed, reflect a net increase of eighty-eight votes in favor of Washington County District Attorney candidate Herman Bigi. Accordingly, the order of the court of common pleas must be reversed and the case must be remanded for a recomputation of votes reflecting this net increase in favor of Bigi. See In re: Account of Ballots (Reed Appeal), 457 Pa. 279, 325 A.2d 303 (1974).
KAUFFMAN, J., joins this opinion.